DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser), in view of US 6106185 A (Herbert) and US 5664904 A (Hapgood).
Regarding claim 1, Looser discloses a tension connector (see Fig. 1a) for connecting two components (13a and 14a), comprising: 
a bolt which has a bolt shaft (11a) and a bolt head (24a) formed as a partial sphere or partial cylinder on its bolt side facing the bolt shaft (see Figs. 2a-2c); and 
an eccentric lever (12a) which has a bearing pot (pot located between both ref. 38) with a pot opening (see annotated Figure 1b below, also see NOTE 1 below) and with a pot interior formed as a partial sphere or partial cylinder (see annotated Figure 2b below) and is formed as a pivoting bearing and by means of which the eccentric lever can be or is mounted on the bolt head so as to be pivotable about a pivot axis between a starting position and a tensioned position (see Figs. 1a-1c, also see Looser translation on file, paragraph [0008]), the pivot axis being disposed through a center of the partial sphere or partial cylinder (see NOTE 2 below); 
wherein the bearing pot has a slot (28) configured for receiving a bolt shaft portion of the bolt shaft (see Figs. 2a-2c), the slot starting from the pot opening and extending in rotation 90 degrees about the pivot axis against a tensioning direction (see in Fig. 2c that the slot extends at least 90 degrees about the pivot axis from the pot opening) and having an outer contour along the slot which is eccentric relative to the pivot axis (see annotated Figure 1b below, also see Looser translation on file, paragraph [0075]); 
wherein the slot width of the slot is equal to or larger than the diameter of the bolt shaft portion (see in Figs. 2a-2c that the bolt shaft is excepted into the slot and therefore the slot width is equal to or larger than the diameter of the bolt shaft), wherein the eccentric lever 
but does not expressly disclose as claimed wherein an end of the bolt remote from the bolt head has at least one spreading cone, onto which a spreading sleeve is attached; 
wherein the eccentric lever is configured to be push-fitted and latched onto the bolt head in the starting position when the bolt shaft portion is passed through the elastically widenable constriction, wherein, when passing the bolt shaft portion through the elastically widenable constriction, the diameter of the bolt shaft portion causes the elastically widenable constriction to be elastically widened and once the diameter of the bolt shaft portion is past the elastically widenable constriction the elastically widenable constriction elastically returns to being smaller than the diameter of the bolt shaft portion thereby latching the eccentric lever onto the bolt, and
wherein the slot has an elastically widenable constriction formed on the slot located between the pot opening, wherein a slot width of the elastically widenable constriction is smaller than a diameter of the bolt shaft portion configured to pass thereby and smaller than a slot width of the slot.
However, Herbert teaches a bolt (5), wherein the end of the bolt remote from the head has at least one spreading cone (9), onto which a spreading sleeve (3) is attached in order to allow for internal connections without the need for pulling projections that protrude from underneath of the objects being tensioned together, allowing for the objects being connected together to sit flat against a surface on one side by having the connecting components protrude from only one side of the objects.

The combination of Looser and Herbert still fails to teach as claimed wherein the eccentric lever is configured to be push-fitted and latched onto the bolt head in the starting position when the bolt shaft portion is passed through the elastically widenable constriction, wherein, when passing the bolt shaft portion through the elastically widenable constriction, the diameter of the bolt shaft portion causes the elastically widenable constriction to be elastically widened and once the diameter of the bolt shaft portion is past the elastically widenable constriction the elastically widenable constriction elastically returns to being smaller than the diameter of the bolt shaft portion thereby latching the eccentric lever onto the bolt, and
wherein the slot has an elastically widenable constriction formed on the slot located between the pot opening, wherein a slot width of the elastically widenable constriction is smaller than a diameter of the bolt shaft portion configured to pass thereby and smaller than a slot width of the slot.
However, Hapgood teaches a connector comprising a bolt with a bolt shaft (28) and a bolt head (34), and further comprising a slot (24) for the bolt to be inserted within, wherein the opening to the slot contains restrictions (32), in order to provide a snap fit connection for the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Looser and Herbert, with Hapgood, such that it comprises an elastically widenable constriction formed on the slot at the pot opening of Looser, in order to provide a snap fit connection for the bolt entering the slot, and further to provide free movement of the bolt once inserted without the bolt falling out of the slot unintentionally (see Column 3 lines 14-24).
The combination of Looser, Herbert, and Hapgood therefore teaches the limitations that the eccentric lever is configured to be push-fitted and latched onto the bolt head in the starting position when the bolt shaft portion is passed through the elastically widenable constriction, wherein, when passing the bolt shaft portion through the elastically widenable constriction, the diameter of the bolt shaft portion causes the elastically widenable constriction to be elastically widened and once the diameter of the bolt shaft portion is past the elastically widenable constriction the elastically widenable constriction elastically returns to being smaller than the diameter of the bolt shaft portion thereby latching the eccentric lever onto the bolt (see NOTE 3 below), and
wherein the slot has an elastically widenable constriction formed on the slot located between the pot opening, wherein a slot width of the elastically widenable constriction is smaller than a diameter of the bolt shaft portion configured to pass thereby and smaller than a slot width of the slot (see NOTE 3 below).

NOTE 2: See in Figs. 2a-2c that the eccentric lever pivots about the bolt head and therefore the pivot access extends through the center of the bolt head, which would be shown as a line going into and out of the page through the bolt head in Figs. 2a-2c.
NOTE 3: It is understood that the “snap fit” of the restrictions taught by Hapgood provide an elastically widenable constriction as they are taught to be within a plastic molded part. Therefore, it is understood that restrictions on a plastic part with a snap fit provides an elastically widenable constriction. The restrictions are pushed apart during insertion of the bolt shaft, and once the bolt shaft is past the restrictions within the slot, the restrictions snap back to a smaller distance apart, therefore retaining the bolt within the slot.

    PNG
    media_image1.png
    646
    797
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2b.

    PNG
    media_image2.png
    815
    524
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1b.
Regarding claim 2, the combination of Looser, Herbert, and Hapgood teaches wherein a lever arm (see annotated Figure 2c below of Looser) of the eccentric lever (12a of Looser) in the starting position is oriented parallel to the bolt (see Fig. 2a of Looser).

    PNG
    media_image3.png
    834
    966
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 2c.
Regarding claim 3, the combination of Looser, Herbert, and Hapgood teaches wherein a distance of the eccentric outer contour from the pivot axis against the tensioning direction increases continuously up to a pot base (see NOTE below) and transitions into the pot base via an edge (see annotated Figure 2a below).
NOTE: It is understood that the tensioning forces of the tension connector of Looser are created due to an increasing distance of the eccentric outer contour from the pivot axis against the tensioning direction, also see in Figs. 2a-2c of Looser.

    PNG
    media_image4.png
    757
    1381
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2a.
Regarding claim 4, the combination of Looser, Herbert, and Hapgood teaches wherein a lever arm (see annotated Figure 2c above of Looser) of the eccentric lever (12a of Looser) acts on a pot base (see NOTE below, and see annotated Figure 2a below of Looser).
NOTE: See that the lever arm and post base of Looser are connected, therefore when the lever arm is engaged to clamp the components, the lever arm acts on the pot base.

    PNG
    media_image5.png
    672
    1120
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 2a.
Regarding claim 5, the combination of Looser, Herbert, and Hapgood teaches wherein the pot opening (see annotated 1b above of Looser, also see the slot 28 of Looser is considered part of the pot opening) is surrounded by a collar (see annotated Figure 1c of Looser below).

    PNG
    media_image6.png
    532
    767
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 1c.
Regarding claim 6, the combination of Looser, Herbert, and Hapgood teaches wherein the bearing pot (the pot is located between both ref. 38 of Looser) has a flat contact face on a 

    PNG
    media_image7.png
    764
    921
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 1c.
Regarding claim 7, the combination of Looser, Herbert, and Hapgood teaches wherein the eccentric lever (12a of Looser) is configured as a carrier part for push-fit connection of a further component (see NOTE below).
NOTE: See in Fig. 8 of Looser that 46 is capable of receiving a tool using a push fit connection, see translation of Looser on file, paragraph [0088].
Regarding claim 10, the combination of Looser, Herbert, and Hapgood teaches wherein the eccentric lever (12a of Looser) is a one-piece component (see that Figs. 1a-2c of Looser portray a one piece component) made of plastic or a zinc die-casting (see Looser translation on file, paragraph [0082]).
Regarding claim 11, the combination of Looser, Herbert, and Hapgood teaches a fixing arrangement (see Figs. 1a-2c of Looser) comprising the two components (13a and 14a of 
Regarding claim 12, the combination of Looser, Herbert, and Hapgood teaches that with the two components (13a and 14a of Looser) lying against each other (see Figs. 1a-2c of Looser), the bolt (11a of Looser) of the tension connector is attached to the one component (see NOTE below), and its bolt head protrudes from the other component (the other component is 14a of Looser, see Figs. 2a-2c of Looser), and wherein in the tensioned position, the eccentric lever of the tension connector fixedly clamps the two components together (see Looser translation on file, paragraph [0008]).
NOTE: The one component is 13a of Looser, and further the bolt 11a of Looser is attached to the one component of Looser by the spreading cone as taught above in claim 1 by Herbert.
Regarding claim 13, the combination of Looser, Herbert, and Hapgood teaches that in the tensioned position (see Fig. 2c of Looser), the eccentric lever (12a of Looser) bears with its lever arm (see annotated Figure 2c above of Looser) on the one component (14a of Looser).
Regarding claim 14, the combination of Looser, Herbert, and Hapgood teaches that in the tensioned position (see Fig. 2c of Looser), the eccentric lever (12a of Looser) is latched with its lever arm on the one component (14a of Looser).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser), in view of US 6106185 A (Herbert) and US 5664904 A (Hapgood) as applied to claim 1, and further in view of US 8104134 B2 (Ritt).
Regarding claim 9, the combination of Looser, Herbert, and Hapgood teaches the eccentric lever (12a of Looser) but does not expressly teach as claimed wherein the eccentric lever has a pin protruding on its back side pointing in the tensioning direction.
However, Ritt teaches that the eccentric lever (14) has a pin (60) protruding on its back side pointing in the tensioning direction (see Fig. 6) and a recess (42) on the clamping component in order to prevents unintentional opening of the lever when the pin engages the recess (see Ritt specification Column 3 lines 4-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Looser, Herbert, and Hapgood, with Ritt, such that it comprises a pin protruding from the backside of the eccentric lever in the tensioning direction and a recess in the clamping component in order to prevent unintentional opening of the eccentric lever when the pin engages a recess on the clamping component (see Ritt specification Column 3 lines 4-6).
Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser), in view of US 6106185 A (Herbert) and US 5664904 A (Hapgood) as applied to claims 1 and 11-12, and further in view of US 20020136598 A1 (Feng).
Regarding claim 8, the combination of Looser, Herbert, and Hapgood teaches wherein the eccentric lever (12a of Looser), in the tensioned position of the tension connector (see Fig. 2c of Looser), extends in a direction transversely to a bolt axis of the bolt (see Fig. 2c of Looser), but does not expressly teach as claimed wherein the eccentric lever has a receptacle which, in the tensioned position of the tension connector, is open in a direction transversely to a bolt axis of the bolt.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Looser, Herbert, and Hapgood, with Feng, such that it comprises a receptacle in the eccentric lever that opens in the transverse direction to the bolt axis in order to allow for a connection between two tension connectors that are placed next to each other which further allows for synchronized tensioning between the two tensioning connectors (see Abstract translation of Feng).
Regarding claim 15, the combination of Looser, Herbert, and Hapgood teaches an eccentric lever (12a of Looser), two components (13a and 14a of Looser), and a bolt (11a of Looser), but does not expressly teach as claimed wherein a further component is attached to the eccentric lever.
However, Feng teaches that a further component (60) is attached to the eccentric lever (50) to allow for a connection between two tension connectors (see Fig. 1) that are placed next to each other which further allows for synchronized tensioning between the two tensioning connectors (see Abstract translation of Feng).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Looser, Herbert, and Hapgood, with Feng, such that it comprises a further component attached to the eccentric lever 
Regarding claim 16, the combination of Looser, Herbert, and Hapgood teaches the tension connector comprising the eccentric lever (12a of Looser), and the bolt (11a of Looser), but does not expressly teach as claimed that the fixing arrangement includes two side walls, between which a further component is attached by means of two of the tension connectors, wherein the bolts of each tension connector are anchored into the two side walls, and the eccentric levers mounted on the bolt heads are fixedly clamped to the two side walls, and that the further component is held suspended from the eccentric levers.
However, Feng discloses the fixing arrangement including two side walls (both of 20 seen in Fig. 1), between which a further component (60) is attached by means of two of the tension connectors (tension connector comprises bolt (30 and 32), bolt head (40), and lever (50)), wherein the bolts (30 and 32) of each tension connector are anchored into the two side walls (see Fig. 2), and the eccentric levers (50) mounted on the bolt heads (40) are fixedly clamped to the two side walls (see Abstract translation, the cam allows for fastening or unfastening the components), and that the further component is held suspended from the eccentric levers (see Fig. 1).
Applicant is reminded that duplicating the components of a prior art device, wherein there is no structural or functional significance as to the specific number of an element disclosed, is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Looser, Herbert, and Hapgood, with Feng, such that it comprises two side walls, a tension connector on each side wall, and a further component attached between the tension connections in order to allow two tension connectors to be attached, as well as to synchronize the tensioning of two adjacent tension connectors (see Abstract Translation of Feng).
Response to Amendment
	The amendment filed 10 January 2022 has been entered. Claims 1 and 6 have been amended. Applicant’s amendments overcome the previously set forth claim objections in the Final Office Action dated 12 October 2021. Claims 1-16 are pending.
Response to Arguments
Applicant’s amendments and arguments, see amendments and arguments, filed 10 January 2022, with respect to the rejection(s) listed below, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claims 1-7 and 10-14WO 2009024241 A2 (Looser) in view of US 6106185 A (Herbert).
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser) in view of US 6106185 A (Herbert), and further in view of US 8104134 B2 (Ritt).
Claims 8 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser) in view of US 6106185 A (Herbert), and further in view of US 20020136598 A1 (Feng).
Specifically, Applicant amended independent claim 1 to recite further detail about the elastically widenable constriction, and the relationship between the constriction and the bolt shaft when inserting and latching the bolt shaft within the eccentric lever. Therefore, upon further consideration, the following new ground(s) of rejection is made in view of US 5664904 A (Hapgood). The original base reference has been kept in the new rejections set forth, however, the teaching reference Hapgood is used to teach the structure that the previously set forth rejection did not teach.
Claims 1-7 and 10-14 rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser), in view of US 6106185 A (Herbert) and US 5664904 A (Hapgood).
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser), in view of US 6106185 A (Herbert) and US 5664904 A (Hapgood) as applied to claim 1, and further in view of US 8104134 B2 (Ritt).
Claims 8 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser), in view of US 6106185 A (Herbert) and US 5664904 A .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 






/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/23/2022